The importance of this case is not to be measured by the amount sought to be recovered, which is only sixty-eight cents. The true picture is presented by the fact that the sum total of taxes levied by King county alone in 1935 for the seventh preceding year delinquency was $106,581.64, and by all the counties of the state for the same period $401,382. Moreover, the levy will be a recurring one, from year to year, throughout the state. The question is, therefore, not only important but serious.
For the sake of argument, I accept the statement of the majority that the seventh-year delinquency is not a debt of the county in the sense that it would sustain a suit for a money judgment against the county government, but is, rather, an obligation against the territorial county, its inhabitants, and property; and that the governmental obligation of the county is simply to spread and collect the tax and remit it, when collected, to the state, but that the county government, *Page 595 
as such, is not responsible for the default in payment of the individual taxpayer. For the sake of argument, also, I accept the interpretation placed on Rem. Rev. Stat., § 11223 [P.C. § 6882-71], to the effect that the statute merely prescribes a process for the collection, in the current year, of the tax already due the state for the previous years.
But, assuming that the statute simply provides a process for collecting that which belongs to the state, that process is exercised through a levy for taxes, and we are immediately confronted by the fact that the people of this state have twice imposed, by two recent initiative measures, a limit upon the amount of taxes that may be levied in the future on either real or personal property. They have said that the process for collecting taxes shall not be exercised beyond certain prescribed limitations.
In November, 1932, the people adopted initiative measure No. 64 (chapter 4, Laws of 1933, p. 47, Rem. 1933 Sup., § 11238-1 [P.C. § 6882-77a]), commonly known as the forty mill law, which provides:
"Except as hereinafter provided, the aggregate of all taxlevies upon real and personal property by the state, county, school district and city or town, shall not in any year exceed forty mills on the dollar of assessed valuation, which assessed valuation shall be fifty per cent of the true and fair value of any such property in money, and the levy by the state shall not exceed five mills, the levy by any county shall not exceed tenmills, including the levy for the county school fund, the levy by or for any school district shall not exceed ten mills, and the levy by any city or town shall not exceed fifteen mills; . . ." (Italics mine.)
The measure further provides for the levy of additional taxes for only two specified purposes: (1) To pay interest or principal on bonds issued by or through the agency of the respective taxing districts; and *Page 596 
(2) to pay interest on or toward the reduction of warrants of the districts, outstanding at the effective date of the act.
It is not disputed, but is, in fact, stipulated, that the levy for the seventh-year delinquency is in addition to the ten mill county levy.
Initiative measure No. 64 was fully considered, interpreted, and construed by this court in Denny v. Wooster, 175 Wn. 272,27 P.2d 328. I quote from the opinion in that case:
"The central thought or theory of this act was to start anew with a tax limit for the future of forty mills, consisting of not to exceed five mills for the state, not to exceed ten mills for the county, not to exceed ten mills for any school district, and not to exceed fifteen mills for any city or town; and, cognizant of outstanding indebtedness of the different taxing districts, it is declared in the further or second proviso, not that the general limitations imposed should take care of outstanding indebtedness, but that the general limitations imposed by the section should not prevent the levy of additional taxes for two specified purposes: [those mentioned above] . . .
"Manifestly, the purposes and clear import of the act were and are to limit the amount of taxes to be levied in the future on real and personal property; to bring about necessary reductions in the cost of government; and to negative any thought whatever of repudiating present indebtedness represented by outstandingbonds and warrants [these italics mine]. Such was the common understanding of the purpose of the law, according to arguments supporting that view submitted by authority of law at the time the act was submitted to the people for their support at the general election."
The Denny case, though subsequently attacked, was followed and affirmed in Palmquist v. Taylor, 177 Wn. 306,31 P.2d 894, and Walker v. Wiley, 177 Wn. 483, 32 P.2d 1062. *Page 597 
In November, 1934, the people adopted initiative measure No. 94 (chapter 2, Laws of 1935, p. 8, Rem. 1935 Sup., § 11238-1a [P.C. § 6882-77b]). This measure imposes upon counties the same ten mill limitation as initiative measure No. 64 does.
In Love v. King County, 181 Wn. 462, 44 P.2d 175, initiative measure No. 94 was considered, interpreted, and construed by this court. The opinion in that case presents the question to be determined and gives the answer in this language:
"The question with which we are now concerned is whether the people constituting the body politic of a state have the right to say, and the power to compel their assertion, that the taxes which may thereafter be levied by the county shall be limited or restricted, either in rate or in amount. We have no hesitancy in answering that question in the affirmative, both upon principle and upon the authority of settled precedent. Under our form of government, ultimate sovereignty, so far as the state is concerned, rests in its people, and so long as the government established by them exists, that sovereignty remains with them, except in so far as they have expressly surrendered it to a higher sovereignty.
"`All political power is inherent in the people, and governments derive their just powers from the consent of the governed, and are established to protect and maintain individual rights.' Const. Art. I, § 1.
"State government has the inherent power to tax, and since taxation is a legislative process, the power to tax necessarily falls within the legislative branch of government, and in that branch rests absolute discretion, subject only to constitutional and inherent limitations. Under such limitations, the legislative branch has the power to determine the amount or the rate of atax, and also the power to limit the amount or rate of taxationby a county, town, municipality or other local subdivision. 1 Cooley on Taxation (4th Ed.), § 69, pp. 171-176; § 162, pp. 358-360; § 165, pp. 361-363; 15 C.J. 632." (Italics mine.) *Page 598 
The opinion then refers to the Denny case, quotes the language already quoted therefrom above, and in its concluding paragraph says:
"The conclusions reached by us in these recent decisions were arrived at after mature consideration, and they reflect the deliberate judgment of this court. We are not at all disposed to overrule them. We are also satisfied that the people have the right, through initiative, to restrict and limit the taxing power of the county. By the passage of the measure, they have not `suspended, surrendered or contracted away' the power of taxation. To the contrary, they have exercised that power through legislation."
These two cases, and the cases intervening, are determinative of the question before us. The people have the right, through initiative, to restrict and limit the taxing power of the county. By the passage of the initiative measures, they have not suspended or surrendered the power of taxation but have exercised that power through legislation. The county has no right, in the face of that legislation, to exceed the ten mill limit for any purpose whatever other than as specified in the initiative measure. A levy for the seventh-year delinquency is not provided for in the initiative measure and is not permissible as an additional levy, but must be included in the ten mill limit.
I, therefore, dissent.
MILLARD, C.J., MAIN, and MITCHELL, JJ., concur with STEINERT, J. *Page 599